THE COURT.
This is an appeal from an order granting the plaintiff an injunction pendente Ute. The appellant assails the order upon the sole ground of the insufficiency of the affidavits upon which the motion was based to support said order, but the record as prepared does not contain the authentication by the trial judge required by the statute which would authorize us to consider those affidavits. The order appealed from must, therefore, be affirmed for want of a record upon which the alleged error can be considered. So ordered.